IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                    DIVISION ONE                                                    IV          n
                                                                                    0     V)C)
                                                                                          .
                                                                                          ...._
                                                                                          "  4C.
                                                                                    0     l”IJ

STATE OF WASHINGTON,                       )       No. 77732-7-1                    sm
                                                                                    •     171
                                                                                             0
                                                                                          CI -n
                                           )                                        •..   -11       M
                                                                                            Ior
                                                                                              •—
                     Respondent,           )                                        cn    zE-   .
                                                                                               rn
                                                                                    3:.   CD rn,-,
                                                                                          =7;•,-•
              V.                           )                                              :r r
                                           )       UNPUBLISHED OPINION              9?    c)co
                                                                                          —0
NICHOLAS P. BAJARDI,                       )
                                           )       FILED: April 16,2018                     —
                     Appellant.            )
                                           )

       VERELLEN, J. —The State charged Nicholas Bajardi with violation of a no

contact order against Erin Roblin. The Thurston County Superior Court

admitted a certified copy of Roblin's drivers license as a self-authenticating

business or public record. Because the driver's license contains facts, not

conclusions involving the exercise ofjudgment or discretion or expression of

opinion, and the State presented the required documentation to prove the

license's authenticity, the trial court did not abuse its discretion.

       Additionally, Bajardi challenges the sufficiency of the evidence

supporting his conviction for violating a no contact order. But viewed in a light

most favorable to the State, there was sufficient evidence that there was a valid

no contact order prohibiting him from having contact with Roblin, he knowingly
No. 77732-7-1/2



contacted her, and at the time of contact with Roblin, he had twice been

convicted of violating a no contact order.

      The trial court found Bajardi indigent. Because nothing In this record

overcomes this presumption, we decline to award the State costs.

      Therefore, we affirm.

                                     FACTS

      The Thurston County Superior Court issued a no contact order against

Nicholas Bajardi, protecting Erin Roblin, in November 2014. Bajardi had

previously been convicted of violating a no contact order.

       On November 2, 2016, Officers Lett and Rodriguez were called to a

wooded area on report of a suspicious vehicle that might have been

trespassing. When the officers arrived, they heard both a male voice and a

female voice. The officers walked towards the vehicle, approaching it from

different angles. While Officer Rodriguez spoke with Bajardi, Officer Lett

stopped and talked to the woman in the van. Both officers testified that the

woman in the photograph on Roblin's driver's license was the same woman

they contacted on November 2,2016.

       After speaking with Roblin, the officers detained Bajardi for further

Investigation. After being handcuffed, Bajardi told officers,1 wasn't talking to




                                         2
No. 77732-7-1/3



her." Officer Rodriguez confirmed that Bajardi had a Department of

Corrections warrant for escaping community custody.

       The trial court admitted the driver's license over Bajardi's objection. After

a bench trial, Bajardi was found guilty of felony violation of a no contact order.

Bajardi appeals.

                                    ANALYSIS

                          I. Driver's License Admission

       Bajardi contends the trial court abused its discretion by admitting a

certified copy of Roblin's driver's license into evidence.

       We review a trial court's evidentiary decisions for abuse of discretion.2

The trial court's "decision to admit or exclude business records is given great

weight and will not be reversed unless there has been a manifest abuse of

discretion."3 "'Discretion is abused if it is exercised on untenable grounds or for

untenable reasons."

       Relevant evidence is "evidence having any tendency to make the

existence of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the evidence."5 The


       1 Report of Proceedings(Feb. 14, 2017)at 56.
       2 State v. Stenson, 132 Wn.2d 668, 701,940 P.2d 1239(1997).

       3 State v. Ziegler, 114 Wn.2d 533, 538,789 P.2d 79(1990).
       4 State v. Foxhoven, 161 Wn.2d 168, 174, 163 P.3d 786(2007)(quoting
State v. Thanq, 145 Wn.2d 630,642,41 P.3d 1159(2002)).
       5 ER 401.




                                         3
No. 77732-7-1/4



trial court "has wide discretion in balancing the probative value of the evidence

against its potentially prejudicial impact."6

       In State v. Mares, Mares appealed his conviction for violating a no

contact order against Brittany Knopff.7 The State introduced a copy of KnopfFs

driver' license to prove she was the person named in the order.° This court

concluded the license was admissible as a public record,"and the custodian

who authenticated the copy provided no testimonial statements in doing so."9

The court reasoned

       [blusiness and public records are generally admissible absent
       confrontation because, having been created for the administration
       of an entity's affairs and not for the purpose of establishing or
       proving some fact at trial, they are not testimonia1.1101

       The certification here, like in Mares, attests to the authenticity of a public

record, and the trial court admitted the document as self-authenticating.

Officers Lett and Rodriguez both testified that the woman in the license photo

was the same woman that was in the vehicle when they arrested Bajardi. The

certified driver's license Is relevant evidence that helped determine the person

In the no contact order was the same person at the scene when police arrested

Bajardi.


       6 Stenson, 132 Wn.2d at 702.
       7 160 Wn. App. 558, 560, 248 P.3d 140 (2011).

       6 Id. at 561.

       9 Id. at 565.

       10 Id. at 564(emphasis added).



                                          4
No. 77732-7-1/5



       In Bajardi's reply brief, he clarifies that he is not challenging the

authenticity of the driver's license, nor is he claiming his right to confrontation

was violated. Instead, Bajardi argues that it was inadmissible "because the

contents of the driver's license do not meet the definition of a 'public record'

under RCW 5.44.040."" His narrow argument fails.

       RCW 5.44.040 provides:

       Copies of all records and documents on record or on file in the
       offices of the various departments of the United States and of this
       state or any other state or territory of the United States, when duly
       certified by the respective officers having by law the custody
       thereof, under their respective seals where such officers have
       official seals, shall be admitted in evidence in the courts of this
       state.(121

Our Supreme Court has observed:

       "In order to be admissible, a report or document prepared by a
       public official must contain facts and not conclusions involving the
       exercise of judgment or discretion or the expression of opinion.
       The subject matter must relate to facts which are ofa public
       nature, it must be retained for the benefit of the public and there
       must be express statutory authority to compile the report1131

       A driver's license is a document prepared by a public official and

contains facts of a public nature, Including the name and photograph of the

license holder. A driver's license does not contain conclusions involving the




       "Reply Br. at 7.
       12(Emphasis added.)

     13 State v. Monson, 113 Wn.2d 833, 839, 784 P.2d 485(1989)(emphasis
added)(quoting Steel v. Johnson, 9 Wn.2d 347, 358, 115 P.2d 145(1941)).



                                          5
No. 77732-7-1/6



exercise of judgment or discretion or the expression of opinion.14 Inconsistent

with his acknowledgment that he does not challenge the authenticity of the

driver's license115 he suggests the State failed to present evidence that the

public employee who entered the information into the Department of Licensing

database "could authenticate the accuracy of the inforrnation716 But because

the driver's license itself is properly authenticated, it is admissible as a public

document.

       Bajardi relies heavily on Tire Towne. Inc. v. G & L Service Co., where

Division Two of this court held an affidavit filed with the county assessor

containing a list of property identified by the taxpayer should not have been

admitted as a public record, In part because the deputy assessor who certified

the record had neither prepared the document nor had firsthand knowledge,

thus, the document lacked proper authentication.17 Additionally, the tax filing

was offered for the purpose of proving the alleged claim that the taxpayer

owned the property listed and was therefore hearsay. But here, the driver's

license was used solely for the purpose of allowing deputies to identify the

woman at the scene. A photograph maintained as part of a public record is


       14 id.

       15 Reply Br. at 2(Mr. Bajardi is not challenging the authenticity of[the
driver's license], nor is he claiming his right to confront the witnesses against
him was violated.").
       16 Id. at 11-12.

       17 10 Wn. App. 184, 190, 518 P.2d 240(1973).




                                          6
No. 77732-7-1/7



properly authenticated and admitted as a public record when certified by an

official of the agency maintaining that record.18

       We conclude the trial court did not abuse its discretion in admitting the

certified copy of a driver's license as a self-authenticating public record.

                                Sufficiency of the Evidence

       Bajardi challenges the sufficiency of the evidence supporting his

conviction.

       Evidence is sufficient to support a conviction if, viewing the evidence in

the light most favorable to the State, it permits any rational trier of fact to find

the essential elements of the crime beyond a reasonable doubt." "A claim of

insufficiency admits the truth of the State's evidence and all inferences that

reasonably can be drawn therefrom."2° "In determining the sufficiency of the

evidence, circumstantial evidence is not to be considered any less reliable than

direct evidence. "Furthermore, the specific criminal intent of the accused may

be inferred from the conduct where it is plainly indicated as a matter of logical




       18 See  generally State v. Courser, 199 Wash. 559,92 P.2d 264(1939);
State v. Kelly, 52 Wn.2d 676, 328 P.2d 362(1958); State v. Lee, 87 Wn.2d 932,
558 P.2d 236(1976)(photos maintained by the prison properly admitted as
public record upon certification by prison official).
       18 State v. Salinas, 119 Wn.2d 192, 201,829 P.2d 1068 (1992).
       20 id.




                                           7
No. 77732-7-1/8



probability."21 "Credibility determinations are for the trier of fact and cannot be

reviewed on appeal."22

       Violation of a no contact order "is a class C felony if the offender has at

least two previous convictions for violating" a no contact order.23 Bajardi

concedes the State presented sufficient evidence of prior violations but argues

the State presented "no evidence" that the woman at the scene was the same

woman described in the no contact order.24

       Here, police officers identified the woman by the photo in her driver's

license to establish the woman from the scene was the same woman in the no

contact order. The trial court found the officers credible. The information from

the no contact order matched the information in Roblin's driver's license. The

trial court reviewed and weighed the evidence presented in Its oral and written

findings of fact. Viewing this evidence in the light most favorable to the State,

any rational trier of fact could have found Bajardi guilty of violating the no

contact order against Roblin.

       We conclude the State presented sufficient evidence to convict Bajardi of

violating the no contact order.




       21 State v. Delmarter, 94 Wn.2d 634,638,618 P.2d 99(1980).
       22 State v. Camarillo, 115 Wn.2d 60,71, 794 P.2d 850(1990).

       23 ROW   26.50.110(5).
       24 Appellant's Br. at 17.




                                          8
No. 77732-7-1/9



                               Ill. Appellate Costs

      Bajardi asks this court to deny the State its costs on appeal.

      RCW 10.73.160(1) gives appellate courts discretion to decline to impose

appellate costs on appea1.25 Under State v. Sinclair, there is a presumption that

indigency continues unless the record shows otherwise.26

       Here, the trial court found that Bajardi is Indigent. Nothing in this record

overcomes this presumption. Thus, an award of costs would be inappropriate.

       We affirm.



                                                \
WE CONCUR:


---f?;asq it -3--




             v. Nolan, 141 Wn.2d 620,629,8 P.3d 300(2000).
       25 State

     26 192 Wn. App. 380, 392-93, 367 P.3d 612, review denied, 185 Wn.2d
1034(2016).



                                          9